Title: To George Washington from John Beatty, 19 January 1779
From: Beatty, John
To: Washington, George


sir
Rariton [N.J.] Jany 19th 1779

I had the honour of Writing Your Excellency the third instant complaining of the delay of my Flags and representing the necessitous Situation of the Prisoners in point of Provisions; since then I have received a Letter from Mr Pintard, in which he sets forth the absolute necessity there is of a Supply for their use & of the whole in his hands having been long Since expended.
As I have already a small quantity laying at Elizth Town I am only now waiting Your Excellency’s permission to forward it to them—their wants are truly pressing and it rest solely with us to alleviate them. I am with the greatest respect Your Excellency’s Most Obt and Most Hume Servt
Jno. Beatty
